Citation Nr: 0120171	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Kissel, Counsel


INTRODUCTION

The appellant, a veteran of World War II, served on active 
duty in the United States Army from April 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in June 
1998 and September 2000.

On June 27, 2000, the appellant and his daughter testified at 
a video conference hearing before the undersigned Member of 
the Board.  A transcript of that hearing has been associated 
with the record on appeal.

In an unrelated matter, the Board notes that the appellant 
may have expressed interest in filing a claim seeking 
entitlement to service connection for post traumatic stress 
disorder in a "Statement in Support of Claim," VA Form 21-
4138, dated June 10, 2000.  The RO should contact the 
appellant for the purpose of clarifying his intentions with 
respect to this matter and proceed to develop/adjudicate any 
claim he wishes to pursue.


FINDINGS OF FACT

1.  The appellant served on active duty during World War II; 
the evidence shows that he was exposed to harsh winter 
weather during the Ardennes battle of December 1944-January 
1945.

2.  The appellant's asthma disorder pre-existed his military 
service; he experienced at least one recurrence of his asthma 
during service as shown by the January 1945 hospital records 
and it is possible he experienced an earlier attack in 
October 1942.

3.  Supporting lay statements from the appellant's close 
friends and relatives describe the chronically recurrent 
nature of his asthma condition during the years after 
service, which he at first tried to self-treat with over-the-
counter medications after experiencing the attack treated by 
Dr. Lutz in 1947 before Dr. Walker started seeing him for his 
respiratory complaints on a more frequent basis beginning in 
the 1980s.

4.  Although the medical evidence shows that the appellant 
has been treated for other lung disorders (COPD and 
emphysema), he presently has what is described by the recent 
medical examination findings as chronic bronchial asthma.

5.  In February 2000, the appellant's treating physician (Dr. 
Walker) stated that he had reviewed the appellant's medical 
records and concluded that it was just as likely as not that 
his asthma disorder was aggravated beyond its normal 
progression during his military service.


CONCLUSION OF LAW

The appellant's bronchial asthma was aggravated in service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.102, 
3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant does not dispute entering his World War II-era 
active service with a pre-existing asthma disorder, but 
claims that his early-childhood asthma was asymptomatic 
through his teenage years until it was aggravated in service 
as a result of his exposure to extremely cold weather and 
other physical and mental hardships (lack of sleep, 
inadequate shelter from the cold and harsh weather, fear of 
being overrun by the enemy) during the infamous "Battle of 
the Bulge," a major land battle between German and American 
forces that took place in the rugged Ardennes region of 
France and Belgium from December 1944 to January 1945.

The appellant further contends that due to the in-service 
aggravation of his asthma, he continued to experience more 
severe and frequent asthma attacks in the years after 
service, which he initially self-treated with over-the-
counter inhalers and mist sprays until his condition required 
more formal medical attention and treatment beginning in the 
1980s.

The appellant's service records verify that he was stationed 
in the European Theater of Operations during World War II, 
and that he participated in the aforementioned Ardennes 
battle as a light truck driver attached to an ordnance 
battalion.  Moreover, his service medical records verify that 
he had a pre-existing asthma disorder (noted on his 
enlistment examination as "history of asthma" and on 
subsequent treatment records as "asthma since infancy") and 
that he was admitted to an Army evacuation hospital in 
January 1945 with a history of coughing, wheezing, slight 
white sputum production and difficulty breathing for the past 
six months, with a worsening of his symptoms in the past 
week.  Physical examination on admission to the hospital in 
January 1945 revealed that his lungs were full of asthmatic 
expectorating wheezes and that there was evidence of 
prolonged expectoration, although he did not have any firm 
rales.  He also had a mild cough.  The initial clinical 
impression was bronchial asthma, moderate.  His condition 
improved after two days, but he was still mildly dyspneic 
with musical rales bilaterally, although with no 
consolidation.  X-rays of his chest showed increased density 
in bother lower lings, mottled in type, which were 
interpreted as possible atypical pneumonia superimposing 
asthma.  After three days in the evacuation hospital, the 
appellant was transferred to an Army convalescent hospital in 
Metz, France, where he received follow-up care and treatment; 
upon discharge, he was diagnosed with "nasopharyngitis, 
acute, mild, and asthma, chronic, mild, cause undetermined."  
His service medical records in the file do not document any 
further medical treatment for his asthma during service.  
However, the report of his discharge physical examination 
conducted in October 1945 indicated that his bronchial asthma 
condition treated in January 1945 had pre-existed service but 
was aggravated therein, although examination of his lungs at 
that time did not reveal any abnormalities.

In addition to the above, a service clinical record obtained 
in November 1949 revealed that the appellant was treated for 
shortness of breath complaints in October 1942, which he 
related by history as having their onset in his "early 
youth," that were diagnosed as "possible asthma," although 
examination of his lungs at that time was negative.

Following service, the record shows that the appellant was 
treated for a flare-up of his asthma in October 1947, 
described by J. R. Lutz, M.D., in a summary report of 
treatment dated July 30, 1948, as a "severe attack of 
asthma," which required medication.  On re-check one month 
later, Dr. Lutz reported that the appellant was, 
"comparatively free of asthma," which he described as 
involving a few slight attacks which were controlled with the 
medication previously prescribed.  Dr. Lutz provided further 
commentary in his report regarding the appellant's asthma and 
its relationship to service, as follows:

There is no reason to doubt the present 
existence of chronic asthma with 
recurrent attacks of an acute nature.  I 
am unable to state a comparison between 
his present condition and his condition 
previous to his army service.  According 
to his statement his disability was 
definitely aggravated by his service.  He 
had worked as a farmer previous to his 
induction, but is not able to do so 
because of aggravation to dust causes an 
attack of asthma.

In connection with his original claim for benefits, filed in 
December 1945, the appellant was evaluated on a VA 
examination in September 1948, at which time no defects of 
his respiratory system were found present, to include by 
chest x-ray.  The diagnosis was asthma, bronchial, mild, 
history of since 1928, not present on examination.
A lay statement from the appellant's mother was also received 
in connection his original claim; in her statement, dated 
October 2, 1948, she indicated that the appellant was 
suffering from more "severe" and frequent attacks of 
asthma.

Evidence obtained in connection with the claim on appeal, 
filed in December 1996, included additional lay statements 
from long-time friends and close relatives as well as former 
servicemen who participated in the Battle of the Bulge.  The 
statements from the former servicemen contained their 
recollections of their experiences in the extremely cold and 
harsh weather conditions during the Battle of the Bulge.  The 
statements from the friends and relatives indicated, in 
essence, that the appellant's childhood asthma condition 
gradually worsened in the years after service.  One the 
statements from former neighbors indicated that the appellant 
sought treatment for his asthma attacks from a now-deceased 
private doctor (Dr. Hartman) while he lived in Ohio in the 
years immediately following service.

In addition to the above, the appellant submitted excerpts of 
medical pamphlets which described how asthma is a form of 
chronic lung disease manifested by symptoms of cough, 
shortness of breath, wheezing sounds when breathing and chest 
tightness, some or all of which can be triggered by a variety 
of factors, to include allergic reactions, upper respiratory 
infections (common cold), emotional stress and excitement and 
exposure to cold air/changes in weather and temperature.  He 
also submitted historical excerpts describing the hardships 
American forces faced in the Battle of the Bulge, to include 
dealing with the enemy as well as the coldest winter in 
Europe in 40 years.

Also associated with the file were the transcripts of 
personal hearings held at the RO in June 1997 and June 1999 
and, as alluded to above, via video conference with the 
undersigned Member of the Board in June 2000.  The 
appellant's testimony as well as the testimony of the 
participating witnesses (his wife and daughter) reflected in 
these transcripts is essentially as described above in the 
summary descriptions of the appellant's contentions and the 
supporting lay statements.

Medical evidence associated with the file in connection with 
this appeal included medical-opinion statements and treatment 
records from the appellant's private physician, S. P. Walker, 
M.D., VA outpatient treatment reports dated in 1999, and the 
reports of VA compensation examinations conducted in February 
1999 and December 2000.

Dr. Walker's treatment records cover the period from 1978 to 
2000, but do not document treatment for asthma until April 
1985, at which time it was reported that the appellant was 
suffering from asthmatic bronchitis.  Subsequently dated 
reports reflect treatment for other lung disorders, namely, 
chronic obstructive pulmonary disease (COPD) and emphysema, 
but respiratory problems due to asthma are not again noted 
until December 1998.

The VA treatment reports dated in 1999 reflect current use of 
medications to control his asthma; a report dated in May 1999 
indicated that the appellant had asthma as a child followed 
by a 13 year hiatus and then a chronic disorder ever since 
adulthood.

Dr. Walker's medical-opinion statements are dated in December 
1996, January 2000 and February 2000.  Although Dr. Walker 
does not clearly state which medical records he reviewed in 
connection with these statements, it is established that he 
has been the appellant's treating physician for many years, 
since approximately 1978.

Dr. Walker's statement dated in December 1996 indicated that 
the appellant was seen in November 1996 for breathing 
difficulties and that his medical history was significant for 
asthma of many years duration, initially from early 
childhood, but with more trouble during his military service 
in World War II, and then with a gradual worsening of his 
condition in the years after service.  He went on to discuss 
the appellant's current treatment plan (Theo-Dur and Ventolin 
inhaler) and results of chest x-rays and pulmonary function 
tests (PFT); the chest x-rays showed COPD with evidence of 
old healed granulomatous infection, unchanged between studies 
taken in 1994 and 1996, while the PFT showed moderate 
obstruction and severe restrictive disease.
Dr. Walker's medical-opinion statement dated in January 2000 
indicated that the appellant had requested that he review his 
case concerning his asthma and comment on its relationship to 
service.  Dr. Walker responded by providing the following, in 
pertinent part:

He had asthma as a child but [it] went 
into remission about age 13[;] this is 
quite common according to the medical 
literature.  About two thirds of boys who 
have asthma tend to quote, outgrow it, 
unquote.  He apparently did well all 
through his teenage years and all through 
his basic training and early years of his 
service.  However[,] during battle at 
Battle of the Bulge with living 
conditions and wet feet, etc, congestion 
developed and he developed pneumonia.  He 
was hospitalized for a week, following 
this he has had recurrent bronchial 
troubles, asthma and COPD.  All are 
perhaps related to his infection at that 
time.  I feel that it is important to 
understand that asthma can be in 
regression for some time and then due to 
any infection or illness exacerbate.  
This is apparently what has happened to 
him.

In his final statement, dated in February 2000, Dr. Walker 
provided the following medical opinion:  "Upon further 
review of [the appellant's] medical record, I feel that the 
medical evidence suggests that it is just as likely as not 
that his military service did aggravate his preexisting 
asthma beyond the normal progression of the disease."

The appellant also submitted a medical-opinion statement from 
a T. S. Moore, M.D., dated October 6, 1999, which reflected 
Dr. Moore's opinion that asthma is a clinical diagnosis and 
not a radiographic diagnosis.  Dr. Moore further opined that 
asthma was a condition characterized by episodic bronchospasm 
and that complications of asthma such as pneumothorax and 
pneumonia may be diagnosed on chest radiographs, but asthma 
itself does not typically produce a characteristic abnormal 
chest x-ray.  Dr. Moore described himself as a board-
certified radiologist, currently licensed in Alabama and 
Florida, and an attached copy of his business card indicated 
that he practiced vascular and interventional radiology with 
the Montgomery Radiology Associates in Montgomery, Alabama.

The VA respiratory examination conducted in February 1999 
resulted in a diagnosis of chronic bronchial asthma, based on 
the clinical examination, appropriate tests (chest x-rays and 
PFT) and review of the evidence then available in the claims 
file, together with the appellant's reported medical history 
and complaints.

However, the Board remanded this case in September 2000 for 
another VA compensation examination to address whether the 
appellant currently had bronchial asthma and to obtain a 
medical opinion addressing whether his asthma was aggravated 
during service.  In response to the Board's development 
inquiry, the VA respiratory examination conducted in December 
2000, which was also based on a complete review of the 
evidence then available in the claims file, resulted in the 
following medical diagnosis and opinion:

Given the above history, exam and 
diagnostic test, the patient certainly 
does have a diagnosis of bronchial 
asthma, which was present during his 
childhood, was in remission for a few 
years and recured [sic] during his 
military service.  There is evidence of 
severe obstructive defect at this time.  
Due to the lack of PFTs and other 
objective tests during his years at 
military service it is not possible to 
determine as to whether his symptoms were 
aggravated during the service.  Hence 
given the current limited data, one 
cannot render an opinion as to whether 
this was a natural progression versus an 
aggravation of disease due to military 
service.

Analysis

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Each disabling condition shown by the 
service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With respect to aggravation, the law and regulations provide 
that a pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

The Board has carefully reviewed the evidence of record and 
finds the following facts to be significant with regard to 
the disposition of this appeal:

? The appellant's asthma disorder clearly pre-existed his 
military service; he does not dispute this fact and all of 
the available lay and medical evidence supports this 
finding.

? The appellant experienced at least one recurrence of his 
asthma during service as shown by the January 1945 
hospital records and it is possible he experienced an 
earlier attack in October 1942.

? Based on the place, type and circumstances of his military 
service in January 1945, read together with the medical 
pamphlet information on asthma, the historical excerpts 
describing the Battle of the Bulge, and physician-opinion 
evidence submitted in support of his claim, it appears 
plausible that the harsh weather the appellant was exposed 
to during the Ardennes battle of December 1944-January 
1945 triggered a recurrence of his asthma, which by all 
accounts of record had been in a dormant status since his 
early teens.

? Although not documented by the available clinical-medical 
records in the file, the supporting lay statements from 
the appellant's close friends and relatives as well as his 
and his wife's and daughter's testimony on appeal, all of 
which the Board finds candid and credible, provides 
sufficiently probative evidence to support his contentions 
regarding the chronically recurrent nature of his asthma 
condition during the years after service, which he at 
first tried to self-treat with over-the-counter 
medications after experiencing the attack treated by Dr. 
Lutz in 1947 before Dr. Walker started seeing him for his 
respiratory complaints on a more frequent basis beginning 
in the 1980s.

? Although the medical evidence shows that the appellant has 
been treated for other lung disorders (COPD and 
emphysema), he presently has what is described by the 
recent medical examination findings as chronic bronchial 
asthma.  It is also significant that this diagnosis was 
established based not only on clinical examination, chest 
x-rays and PFT test results, but also on review of the 
evidence in the claims file.

With consideration of the above-cited factual findings, read 
together with the medical opinions of Drs. Walker and Moore 
as well as the VA respiratory specialist who examined the 
appellant and reviewed the evidence at the time of the 
December 2000 VA examination, the Board is of the view that 
the evidence is at least in equipoise as to whether the 
appellant's asthma disorder was aggravated during active 
service within the meaning of the law and VA regulations.  
Although the VA respiratory specialist concluded that it was 
not possible to determine whether his asthma was aggravated 
beyond its normal progression during his military service due 
to the limited medical data (lack of PFTs and other objective 
tests), the opinion was supportive of the appellant's claim 
regarding the presumption of aggravation to the extent that 
based on the review of the evidence, he definitely had asthma 
during his childhood and that the condition was in remission 
until recurring during his service.  When all of the 
pertinent facts and lay evidence is viewed in context with 
this part of the VA examiner's opinion, read together with 
the favorable assessment of Dr. Walker regarding the question 
of in-service aggravation and Dr. Moore's opinion regarding 
the limited usefulness of chest x-rays to support a diagnosis 
of asthma, the Board is persuaded that the evidence for and 
against this claim is in equipoise, which by law requires 
that all reasonable doubt as to service origin be resolved in 
the appellant's favor.  See 38 C.F.R. § 3.102 (2000).

The above-cited section 3.102 of 38 C.F.R. makes clear that 
reasonable doubt is a "substantial" doubt and one within 
the range of possibility as distinguished from pure 
speculation or remote possibility.  Id.  Moreover, the mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not a justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invocation of 
the doctrine.  Id.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, the latter of 
which is clearly shown by the facts in this case, and is 
consistent with the probable results of such known hardships.  
Id.  The Board originally denied this claim in 1949, but the 
voluminous lay, medical and other documentary evidence that 
the appellant has subsequently amassed in support of his 
current claim on appeal is now fairly read by the Board to 
raise a reasonable doubt as to whether his presently 
disabling asthma disorder was aggravated in service.

With respect to the above, the Board finds it significant 
that the evidence that is against the claim, and upon which 
the RO relied to deny the benefits sought, is essentially 
"negative" evidence, that is, what the evidence does not 
show, e.g., clinical proof of in-service aggravation as shown 
by the available service medical records or available 
clinical-medical reports documenting treatment for asthma in 
the years after service, whereas much of the "positive" 
evidence for the appellant comes in the form of credible lay 
statements describing the relatively chronic nature of his 
asthma following service, VA and private medical records 
which also describe his asthma as chronic since adulthood and 
following the in-service asthma attack, a clearly favorable 
medical opinion by the appellant's treating physician 
(Dr. Walker) as to whether the January 1945 asthma attack and 
hospitalization represented an aggravation in service of his 
asthma following a lengthy period of remission in his teens, 
and the other supporting evidence regarding the medically-
accepted factors such as exposure to cold air that can 
trigger recurrences of asthma and the historical information 
detailing the harsh winter weather conditions the appellant 
was exposed to during his World War II-era military service 
in Europe in 1944-45.  In the Board's view, VA's obligation 
to administer the law under a "broad and liberal 
interpretation" consistent with the individual facts in this 
case requires that equal weight be assigned to the probative 
value of the "positive" and "negative" evidence, thus 
invoking the doctrine of reasonable doubt.  38 C.F.R. 
§ 3.303(a) (2000).

Accordingly, with resolution of reasonable doubt in his 
favor, particularly in light of the circumstances of his 
military service, the Board concludes that service connection 
for this disorder is warranted on the basis of in-service 
aggravation.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to the law governing 
the duty to notify and the duty to assist enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S. § 5103), no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the grant of his claim seeking entitlement to service 
connection for the asthma disorder constitutes a complete 
grant of the benefits sought on appeal regarding this 
particular claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997); see also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997) (where appealed claim for service connection is 
granted, further appellate-level review is terminated as the 
Board does not retain appellate jurisdiction over additional 
elements of claim: original disability rating and effective 
date).


ORDER

Service connection for bronchial asthma is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

